

COMMERCIAL PROMISSORY NOTE





August 22, 2006  
 $925,000.00

 
Friendlyway Corporation, a Nevada corporation with offices at 7222 Commerce
Center Drive, Suite 240, Colorado Springs, CO. 80919 (hereinafter referred to as
“Maker”), promises to pay to the order of Ignition Media Group, LLC (“Lender”)
the principal sum of Nine Hundred Twenty Five Thousand and no/100 Dollars
($925,000.00) in accordance with the terms of this Note.
 
Principal under this Note shall be payable in monthly installments pursuant to
the attached schedule. Each payment shall be due on or before 5:00 p.m. on the
date indicated for each payment. The entire balance of unpaid principal shall be
due and payable July 15, 2007 (the “Maturity Date”).


Principal on this Note may be prepaid at any time, in whole or in part, without
penalty.


All payments shall be made at the Lender’s offices at 307 Clairemont Road,
Villanova, PA 19085, or at such other place as may be designated in writing by
the holder of this Note. All payments shall be made in legal tender of the
United States of America.


The holder of this Note may declare a default hereunder in the event (a) that
any payment required by this Note is not made at the time the same shall become
due and payable, or (b) of the dissolution, termination of existence, merger,
consolidation, insolvency, business failure, appointment of a receiver of any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against, Maker. Upon the declaration of a default hereunder, and at the option
of the holder, (x) the unpaid principal balance of this Note shall be
accelerated and become immediately due and payable, and (y) the holder shall be
entitled to request the appointment of a receiver for all or any part of the
property of Maker. Maker hereby consents to the appointment of a receiver in
such event.


Maker waives presentment, notice of dishonor and protest, and agrees that any
extension of time with respect to any payment due under this Note, or the
addition or release of any party or guarantor shall not affect the Maker's
liability. No waiver by the holder of this Note of any payment or right under
this Note shall operate as a waiver of any other payment or right under this
Note. Maker will pay all costs and expenses, including reasonable attorneys'
fees, paid or incurred by the holder to enforce this Note.


This Note is made for business purposes only, and not for personal, family or
household purposes.



    Friendlyway Corporation            By:  /s/ Ken Upcraft                    
  Kenneth J. Upcraft, President  





 

 
 
 

--------------------------------------------------------------------------------

 
 
Promissory Note to Ignition Media Group, LLC
Principal Payment Schedule










Payment Due Date
Principal Payment
August 22, 2006
75,000.00
September 15, 2006
75,000.00
October 15, 2006
75,000.00
November 15, 2006
90,000.00
December 15, 2006
90,000.00
January 15, 2007
90,000.00
February 15, 2007
90,000.00
March 15, 2007
90,000.00
April 15, 2007
90,000.00
May 15, 2007
90,000.00
June 15, 2007
35,000.00
July 15, 2007
35,000.00





 
2

--------------------------------------------------------------------------------

 